Exhibit 99.1 Smart Receipt, Inc Financial Statements For the Years Ended December 31, 2013 and 2012 Report of Independent Registered Public Accounting Firm 1 Balance Sheets at December 31, 2013 and 2012 2 Statements of Operations for the Years Ended December 31, 2013 and 2012 3 Statement of Stockholders’ Equity (Deficit) for the Years Ended December 31, 2013 and 2012 4 Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 5 Notes to Financial Statements 6- 22 -i- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Mobivity Holdings Corp. Chandler, AZ 85225 We have audited the accompanying balance sheets of SmartReceipt, Inc. (the “Company”) as of December 31, 2013 and 2012 and the related statements of operations, stockholders’ equity (deficit) and cash flows for the twelve month periods then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial positions of the Company as of December 31, 2013 and 2012 and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred recurring operating losses and negative cash flows from operations and is dependent on additional financing to fund operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are described in Note 1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas May 19, 2014 -1- SmartReceipt, Inc Balance Sheets December 31, 2013 December 31, 2012 ASSETS Current assets Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $55,963 and $-0-, respectively Other current assets Total current assets Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accrued interest Accrued and deferred personnel compensation Deferred revenue and customer deposits Convertible debt – related party, net Convertible debt – third party, net - Notes payable – related party Notes payable – third party Derivative liabilities - Other current liabilities Total current liabilities Total liabilities Commitments and Contingencies (See Note 9) Stockholders' equity (deficit) Common stock, $0.001 par value; 60,000,000 and 40,000,000 shares authorized; 133,938 and 6,109,965 shares issued and outstanding Preferred stock - series A - Preferred stock - series A-1 - Preferred stock - series A-2 - Preferred stock - series prime 98 - Preferred stock - series seed - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to consolidated financial statements. -2- SmartReceipt, Inc. Statements of Operations Years ended December 31, Revenues Revenues $ $ Cost of revenues Gross margin Operating expenses General and administrative Sales and marketing Research and development Depreciation Total operating expenses Loss from operations ) ) Other income/(expense) Interest income - - Interest expense ) ) Change in fair value of derivative liabilities Total other income/(expense) ) Loss before income taxes ) ) Income tax expense - - Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average number of sharesduring the period - basic and diluted See accompanying notes to consolidated financial statements (audited). -3- SmartReceipt, Inc. Statement of Stockholders' Equity (Deficit) Preferred Stock Preferred Stock Preferred Stock Preferred Stock Preferred Stock Series A Convertible Series A-1 Convertible Series A-2 Convertible Series Seed Convertible Series Prime Convertible Common Stock Additional Paid-in Capital Accumulated Deficit Total Stock-holders' Equity (Deficit) Shares Dollars Shares Dollars Shares Dollars Shares Dollars Shares Dollars Shares Dollars Balance, December 31, 2011 $ $ $ - $
